Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF [OWA

UNITED STATES OF AMERICA,
Case No. 1:18-CR-0079

v.
PLEA AGREEMENT

BRIAN LEE RHODES,

Defendant.
The United States of America (also referred to as “the Government”) and the Defendant,
BRIAN LEE RHODES, and Defendant’s attorney, enter into this Plea Agreement.
A. CHARGES |
1. Subject Offenses. Defendant will plead guilty to Counts 1, 2, and 3 of the

‘ uA Si rsediag
Ni Indictment, that is Coercion and Enticement, in violation of Title 18 United States Code Section

Ci ew inh SuPer Gir SY Sm
2422(b). Defendant will also plead guilty to Count 5 of the Indictment, that 18 Distribution of

Child Pornography, in violation of Title 18 United States Code, Section 2252(a)(2) and 2252(b)(1).
WH Sore sed ny WSS

Defendant also agrees to forfeiture of the computer equipment/etc. listed in the Indictment.

Vy

call epee stchyy High
the Indictment vill be dismissed at the time of sentencing.

Zs Charges Being Dismissed. If the Court accepts this Plea Agreement, Count 4 of

 

a No Further Prosecution, The Government agrees that Defendant will not be
charged in the Southern District of Iowa with any other federal criminal offense arising from or
directly relating to this investigation. This paragraph and this Plea Agreement do not apply to (1)
any criminal act occurring after the date of this agreement, (2) any crime of violence.

B. MAXIMUM PENALTIES
4, Maximum and Mandatory Minimum Punishment. Defendant understands that the

crimes to which Defendant is pleading guilty to in Counts 1, 2, and 3 cach carries a mandatory
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 2 of 15

minimum of ten years and a maximum sentence of lifetime; a maximum fine of $250,000; and a
term of supervised release of at least five years and up to lifetime. Count 5 carries a mandatory
ainda sentence of at least five years in prison and a maximum sentence of up to twenty years
in prison; a maximum fine of $250,000; and a term of supervised release of at least five years and
up to lifetime. A mandatory special assessment of $100 per count also must be imposed by the
sentencing court. Defendant understands that the Court may not impose a sentence less than the
mandatory minimum sentence. Defendant understands that these sentences may be imposed
consecutively.

5. Supervised Release--Explained. Defendant understands that, during any period of
supervised release or probation, Defendant will be under court supervision and will be required to
comply with certain conditions. If Defendant violates a condition of supervised release by
committing an offense under chapters 109A, 110, or 117 of Title 18, United States Code, or Section
1201 or 1591, for which a term of imprisonment for a term of longer than a year can be imposed,
Defendant’ s supervised release will be revoked and Defendant will be sentenced to no less than 5
years’ imprisonment, without any credit for time previously served. If Defendant otherwise
violates a condition of supervised release, Defendant could have Defendant’s term of supervised
release revoked and could be sentenced to serve in prison all or part of the term of supervised
release authorized by statute, without any credit for time previously served.

6. Detention. Pursuant to the Mandatory Detention for Offenders Convicted of
Serious Crimes Act (18 U.S.C. § 3143), Defendant agrees to remain in custody following the

completion of the entry of Defendant’s guilty plea to await the imposition of sentence.

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 3 of 15

C. NATURE OF THE OFFENSE -- FACTUAL BASIS
id. Elements Understood. Defendant understands that to prove the offense alleged
under Counts 1, 2, and 3, the Government would be required to prove beyond a reasonable doubt
the following elements:
(1) the defendant knowingly used a cellular telephone with access to the Internet
to attempt to persuade, induce, entice, coerce an individual under the age of

eighteen years of age to engage in a sex act;

(2) the defendant believed that such individual was less that eighteen years of
age; and,

(3) that if the sexual activity had occurred, the defendant could have been
charged with a criminal offense in the state of Iowa.

Defendant further understands that to prove the offense alleged under Count 5,
Distribution of Child Pornography, the Government would be required to prove beyond a
reasonable doubt the following elements:

(1) The defendant knowingly distributed one or more visual depictions of child
pornography;

(2) defendant knew the visual depictions were of a minor engaging in sexually
explicit conduct; and,

(3) the visual depictions had been mailed, shipped, or transported in interstate
or foreign commerce, by any means including by computer.

8. Factual Basis. As a factual basis for Defendant’s plea of guilty to Counts 1, 2, and
3, Defendant admits the following:

(a) Defendant set up Facebook accounts in the names of Andrew Turner and
Ellen Seddin.,

(b) Between March 5-14, 2018, the defendant used the fraudulent Andrew
Turner Facebook account and had several conversations with JB. JB

identifies herself as an 11 year old and the defendant told JB he was 16.

(c) The defendant wanted to play truth or dare with B and dares JB to put her
hands between her niece’s legs and rub her privates, show her niece her

3
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 4 of 15

(d)

(e)

(f)

(g)

(h)

(i)

boobs and let her feel them, or tell her niece she has hair down there and
show her if she wants to see it. The defendant then changes the dare to
taking a picture of JB showing her boobs and send him a picture. JB sends
the defendant a picture of her breasts. The defendant asks JB to do other
sexual related dares with her niece.

The defendant communicates on Facebook using the fraudulent Andrew
Turner account with ND who tells the defendant she is seventeen years old,
She sends the defendant a picture of her naked breasts and the defendant
sends a penis picture to ND.

ND tells the defendant that her dad is a sex offender and the defendant talks
to ND about what that world is like. Defendant asked ND if she would
show her 2 year old niece her breasts. Defendant also asked if she would
let him see her niece’s privates and if kids and adults can be naked together.
Defendant made comments about if he was making her more interested in
kids and sex and it would be ok if she was.

Defendant communicated with PS using the fraudulent Ellen Seddon
Facebook account. PS was I1 years old when they first start talking and
communicate sporadically for a year. The defendant wanted PS to turn on
her web camera so he could see her do dares. Defendant talked PS in to
sending several videos to him of the dares he requested PS to do. PS sent
the defendant a picture and videos of her bare chest at his request. The
defendant asked PS to take videos of PS doing dares with her sisters. PS
sent a picture and video to the defendant of her little sister’s pants down
with underwear on. PS also sent videos of her sister touching her privates
through clothing and telling her sister to touch her own privates.

Defendant asked PS to do several more dares that involved sending videos
of her little sister showing her privates and touching her privates.

Defendant attempted to entice JB, ND, and PS to touch their younger
siblings or niece’s private parts or allow the defendant to see the private
parts of these prepubescent children.

All of these events occurred using a computer or cellular phone accessing
the Internet In Creston, Iowa, and/or in the Southern District of Iowa.

As a factual basis as to Count 5, defendant admits the following:

(a)

In April 2018, Defendant set up a Facebook account as Sara Rothe,
pretending to be an 8 year old female and began communicating with
Jeremy Jameson via Facebook messenger. The defendant also set up an
account under the name of Amy Brenizer pretending to be Sara Rothe’s

4
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 5 of 15

mother and communicated via Facebook with Jeremy Jameson.

(b) During the communication, the discussions were sexual in nature and the
defendant used the fraudulent Sara Rothe Facebook account to send Jeremy
Jameson an image of child pornography, a naked prepubescent child, with
her genitals exposed on April 29, 2018.

(c) Defendant during his communication on Facebook knowingly distributed
child pornography to Jeremy Jameson.

(d) Some or all of the above facts occurred in the Southern District of lowa.

g, Truthfulness of Factual Basis. Defendant acknowledges that the above statements
are true. Defendant understands that, during the change of plea hearing, the judge and the
prosecutor may ask Defendant questions under oath about the offense to which Defendant is
pleading guilty, in the presence of Defendant’s attorney. Defendant understands that Defendant '
must answer these questions truthfully, and that Defendant can be prosecuted for perjury if
Defendant gives any false answers.

10, Waiver of Rule 410 Rights. The Defendant expressly waives Defendant’s rights
under Rule 410 of the Federal Rules of Evidence and agrees that all factual statements made in
this plea agreement, including under the Factual Basis, are admissible against the Defendant.
Should Defendant fail to plead guilty pursuant to this plea agreement or move to withdraw his plea
or to set aside Defendant’s conviction, then these admissions may be used against Defendant in
the Government’s case-in-chief and otherwise, including during the continuing prosecution of this
case.

11. enue. Defendant agrees that venue for this case is proper for the United States

District Court for the Southern District of Iowa.
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 6 of 15

D. SENTENCING

12. Sentencing Guidelines. Defendant understands that Defendant’s sentence will be
determined by the Court after considering the advisory United States Sentencing Guidelines,
together with other factors set forth by law. The Sentencing Guidelines establish a sentencing
range based upon factors determined to be present in the case, which include, but are not limited
to the following:

(a) The nature of the offenses to which Defendant is pleading guilty;

(b) The nature of the images involved, including the age of the children
depicted and the nature of the sexually explicit conduct, and the number of
such images;

(c) Whether a computer was used in the offense;

(e) Whether the images were distributed for the purpose of enticement of a
minor;

(f) The nature and extent of Defendant’s criminal history (prior convictions);
and,

(g) Acceptance or lack of acceptance of responsibility.
Defendant understands that, under some circumstances, the Court may “depart” or “vary” from the
Sentencing Guidelines and impose a sentence more severe or less severe than provided by the
guidelines, up to the maximum in the statute of conviction. Defendant has discussed the
Sentencing Guidelines with Defendant’s attorney.

13. Acceptance of Responsibility. The Government agrees to recommend that
Defendant receive credit for acceptance of responsibility under USSG §3E1.1. The Government
reserves the right to oppose a reduction under §3E1.1 if after the giles proceeding Defendant
obstructs justice, fails to cooperate fully and truthfully with the United States Probation Office,

attempts to withdraw Defendant’s plea, or otherwise engages in conduct not consistent with

6

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 7 of 15

acceptance of responsibility. If the base offense level is 16 or above, as determined by the Court,
the Government agrees that Defendant should receive a 3-level reduction, based on timely
notification to the Government of Defendant’s intent to plead guilty.

14. Presentence Report. Defendant understands that the Court may defer a decision as
to whether to accept this Plea Agreement until after a Presentence Report has been prepared by the
United States Probation Office, and after Defendant’s attorney and the Government have had an
opportunity to review and challenge the Presentence Report. The parties are free to provideall
relevant information to the Probation Office for use in preparing a Presentence Report.

[S. Disclosure of Presentence Investigation Reports. The United States District Court
for the Southern District of Iowa has issued the following Administrative Order:

The presentence investigation report is a sealed and confidential document. Unless

specifically authorized by the district court, a defendant may not disseminate, disclose, or

distribute a presentence investigation report, or any part or page of a presentence
investigation report, in either draft or final form. A defendant who violates this order, may
be subject to prosecution for contempt of court under 18 U.S.C. § 401(3). This order does
not apply to a defendant’s review of a presentence investigation report with the defendant’s
own attorney.

Defendant acknowledges that he knows about and understands this order.

16. Evidence _at_ Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea, provided that
such offer or comment does not violate any other provision of this Plea Agreement. Nothing in
this Plea Agreement restricts the right of Defendant or any victim to make an allocution statement,
to the extent permitted under the Federal Rules of Criminal Procedure, nor does this Plea
Agreement convey any rights to appear at proceedings or make statements that do not otherwise
exist,

17. Sentence to be Decided by Judge -- No Promises. This Plea Agreement is entered

7

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 8 of 15

pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. Defendant unidlexstanels
that the final sentence, including the application of the Sentencing Guidelines and any upward or
downward departures, is within the sole discretion of the sentencing judge, and that the sentencing
judge is not required to accept any factual or legal stipulations agreed to by the parties. Any
estimate of the possible sentence to be imposed, by a defense attorney or the Government, is only
a prediction, and not a promise, and is not binding. Therdiore, it is uncertain at this time what
Defendant’s actual sentence will be.

18. No Right to Withdraw Plea. Defendant understands that Defendant will have no
right to withdraw Defendant’s plea if the sentence imposed, or the application of the Sentencing
Guidelines, is other than what Defendant anticipated, or if the sentencing judge declines to follow
the parties’ recommendations.

E. FORFEITURE, FINES, COSTS, AND RESTITUTION

19. Forfeiture. Defendant agrees to forfeiture of the property identified in the

Srpececinayindictment, including computer, cellular phone, electronic devices. Defendant will execute any

SS
XY

pve

documents as directed by the Government to complete the forfeiture.

20. Waivers Regarding Forfeiture. Defendant waives all constitutional and statutory
challenges in any manner (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds. Defendant further
agrees that the forfeiture provisions of this Plea Agreement are intended to, and will, survive
Defendant notwithstanding the abatement of any underlying criminal conviction after execution
of this Plea Agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if Defendant had survived and that determination shall be binding upon

Defendant’s heirs, successors and assigns until the agreed forfeiture, including any agreed money

8
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 9 of 15

judgment amount, is collected in full.

als Consent to Judgment of Forfeiture. Defendant agrees to waive all interest in asset
subject to this Plea Agreement in any administrative or judicial forfeiture proceeding, whether
criminal or civil, state or federal. Defendant agrees to consent to the entry of orders of forfeiture
for such property and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. Defendant understands that the
forfeiture of assets is part of the sentence that may be imposed in this case.

22, Fines and Costs. Issues relating to fines and/or costs of incarceration are not dealt
with in this agreement, and the parties are free to espouse their respective positions at sentencing.

23. Special Assessment. Defendant agrees to pay the mandatory special assessment
of $400 ($100 per count) at or before the time of sentencing, as required by 18 U.S.C. § 3013.

24, Restitution. Defendant agrees that the Court should impose an order of restitution
for all relevant conduct in an amount to be determined by the Court; that such order of restitution
shall be due and payable immediately; and that if Defendant is not able to make full payment
immediately, Defendant shall cooperate with the United States Probation Office in establishing an
appropriate payment plan, which shall be subject to the approval of the Court, and thereafter in
making the required payments. Any such payment plan does not preclude the Government from
utilizing any collections procedures pursuant to the Federal Debt Collections Act and including
the Treasury offset program.

25. Financial Statement. Defendant agrees to complete truthfully and in full a
financial statement provided by the U.S. Attorney’s Office, and return the financial statement to
the U.S. Attorney’s Office within 30 days of the filing of this Plea Agreement.

9

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 10 of 15

F. LIMITED SCOPE OF AGREEMENT

26, Limited Scope of Agreement. This Plea Agreement does not limit, in any way, the
right or ability of the Government to investigate or prosecute Defendant for crimes occurring
outside the scope of this Plea Agreement. Additionally, this Plea Agreement does not preclude
the Government from pursuing any civil or administrative matters against Defendant, including,
but not limited to, civil tax matters and civil forfeiture which arise from, or are related to, the facts
upon which this investigation is based.

DT, Agreement Limited to Southern District of lowa. This Plea Agreement is limited
to the United States Attorney’s Office for the Southern District of lowa, and cannot bind any other
federal, state or local prosecuting, administrative, or regulatory authorities.

28. Sex Offender Registry. Defendant understands that by pleading guilty, Defendant
will be required to register as a sex offender upon Defendants release from prison as a condition
of supervised release pursuant to 18 U.S.C. § 3583(d). Defendant also understands that
independent of supervised release, Defendant will be subject to federal and state sex offender
registration requirements, and that those requirements may apply throughout Defendant’s life.
Defendant understands that Defendant shall keep Defendant’s registration current, shall notify the
state sex offender registration agency or agencies of any changes to Defendant’s name, place of
residence, employment, or student status, or relevant information. Defendant shall comply with
requirements to periodically verify in person Defendant’s sex offender registration information.
Defendant understands that Defendant will be subject to possible federal and state penalties for
failure to comply with any such sex offender registration requirements. Defendant further
understands that, under 18 U.S.C. § 4042(c), notice will be provided to certain law enforcement

agencies upon Defendant’s release from confinement following conviction. As a condition of

L0

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 11 of 15

supervised release, Defendant shall initially register with the state sex offender registration in the
state of Iowa, and shall also register with the state sex offender registration agency in any state
where Defendant resides, is employed, works, or is a student, as directed by the Probation Officer.
Defendant shall comply with all requirements of federal and state sex offender registration laws,
including the requirement to update Defendant’s registration information. Defendant shall
provide proof of registration to the Probation Officer within 72 hours of release from
imprisonment.
G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

29. ‘Trial Rights Explained. Defendant understands that this guilty plea waives the
right to:

(a) Continue to plead not guilty and require the Government to prove the
elements of the crime beyond a reasonable doubt;

(b) A speedy and public trial by jury, which must unanimously find Defendant
Pp vd
guilty before there can be a conviction;

(c) The assistance of an attorney at all stages of trial and related proceedings,
to be paid at Government expense if Defendant cannot afford to hire an

attorney;
(d) Confront and cross-examine adverse witnesses;
(e) Present evidence and to have witnesses testify on behalf of Defendant,

including having the court issue subpoenas to compel witnesses to testify
on Defendant’s behalf;

(f) Not testify or have any adverse inferences drawn from the failure to testify
(although Defendant also has the right to testify, if Defendant so chooses);
and

(g) If Defendant is convicted, the right to appeal, with the assistance of an
attorney, to be paid at Government expense if Defendant cannot afford to
hire an attorney.

30. Waiver of Appeal and _Post-Conviction Review. Defendant knowingly and

11

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 12 of 15

expressly waives any and all rights to appeal Defendant’s conviction in this case, including a
waiver of all motions, defenses and objections which Defendant could assert to the charge(s) or to
the court’s entry of judgment against Defendant; except that both Defendant and the United States
preserve the right to appeal any sentence imposed by the district court, to the eset that an appeal
is authorized by law. Also, Defendant knowingly and expressly waives any and all rights to
contest Defendant’s conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255, These waivers are full and complete, except that they do
not extend to the right to appeal or seek post-conviction relief based on grounds of ineffective
assistance of counsel or prosecutorial misconduct.

i. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH

COUNSEL
31. Moluntariness of Plea, Defendant represents that Defendant’s decision to plead

guilty is Defendant’s own, voluntary decision, and that the following is true:
(a) Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and Defendant has a
clear understanding of the charges and the consequences of this plea,

including the maximum penalties provided by law.

(b) No one has made any promises or offered any rewards in return for this
guilty plea, other than those contained in this written agreement.

(c) No one has threatened Defendant or Defendant’s family to induce this guilty
plea.

(d) Defendant is pleading guilty because in truth and in fact Defendant is guilty
and for no other reason.

32. Consultation with Attorney, Defendant has discussed this case and this plea with
Defendant’s attorney and states that the following is true:

(a) Defendant states that Defendant is satisfied with the representation provided
by Defendant’s attorney.

12

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 13 of 15

(b) Defendant has no complaint about the time or attention Defendant’s
attorney has devoted to this case nor the advice the attorney has given.

(c) Although Defendant’s attorney has given Defendant advice on this guilty
plea, the decision to plead guilty is Defendant’s own decision. Defendant’s
decision to enter this plea was made after full and careful thought, with the
advice of Defendant’s attorney, and with a full understanding of
Defendant’s rights, the facts and circumstances of the case, and the
consequences of the plea.

I. GENERAL PROVISIONS

33. Entire Agreement. This Plea Agreement, and any attachments, is the entire
agreement between the parties. Any modifications to this Plea Agreement must be in writing and
signed by all parties.

34. Public Interest. The parties state this Plea Agreement is in the public interest and
it takes into account the benefit to the public of a prompt and certain disposition of the case and
furnishes adequate protection to the public interest and is in keeping with the gravity of the offense

and promotes respect for the law.

35. Execution/Effective Date. This Plea Agreement does not become valid and

 

binding until executed by each of the individuals (or their designated representatives) shown
below.

36. Consent to Proceedings by Video-Conferencing. Defendant consents to any
proceedings in this case, including plea proceedings, sentencing proceedings, or any other
proceedings, being conducted by video-conferencing technology in use within the Southern

District of Iowa if approved by the Court.

13
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 14 of 15

di SIGNATURES

37. Defendant. I have read all of this Plea Agreement and have discussed it with my
attorney. I fully understand the Plea Agreement and accept and agree to it without reservation.
I do this voluntarily and of my own free will. No promises have been made to me other than the
promises in this Plea Agreement. | have not been threatened in any way to get me to enter into
this Plea Agreement. I am satisfied with the services of my attorney with regard to this Plea
Agreement and other matters associated with this case. I am entering into this Plea Agreement
and will enter my plea of guilty under this Agreement because I committed the crime to which I
am pleading guilty. I know that I may ask my attorney and the judge any questions about this
Plea Agreement, and about the rights that I am giving up, before entering into the plea of guilty.

G-b-19 Elbe

Date BRIAN LEE RHODES

38. Defendant’s Attorney. I have read this Plea Agreement and have discussed it in
its entirety with my client. There is no Plea Agreement other than the agreement set forth in this
writing. My client fully understands this Plea Agreement. I am satisfied my client is capable of
entering into this Plea Agreement, and does so voluntarily of Defendant’s own free will, with full
knowledge of Defendant’s legal rights, and without any coercion or compulsion. I have had full
access to the Government’s discovery materials, and I believe there is a factual basis for the plea.

[ concur with my client entering into this Plea Agreement and in entering a plea of guilty

14

 
Case 1:18-cr-00079-RGE-CFB Document 70 Filed 06/06/19 Page 15 of 15

pursuant to the Plea Agreement.

lens 3 DOL)

Date

 

8 South Gth Street, Rm 255:

Council Bluffs, lowa 51501
(712) 352-0552
Email: Mike _Smart@fd.org

39, United States. The Government agrees to the terms of this Plea Agreement.

Mare Krickbaum
Uni d States At PY

b\S\a0Q Qe.
Date Shelly Se
Assistant ttorney

8 South 6" Street, Suite 348

Council Bluffs, Jowa 51501
Telephone: (712) 256-5009
Telefax: (712) 256-5112

E-mail: shelly.sudmann@usdoj.gov

15

 
